Citation Nr: 0403933	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to service connection for residuals of a right wrist injury.  

In his substantive appeal of April 2002, the veteran 
requested a Board hearing in Washington, DC, and such a 
proceeding was thereafter scheduled to occur in December 
2003.  Despite the veteran having been given appropriate 
notice of the date, time, and location of his requested 
hearing, he failed to appear.  No other request for a hearing 
remains pending at this time.  


REMAND

It is the veteran's primary contention that he sustained an 
inservice injury to his right wrist, from which resulted 
disabling residuals involving constant pain, numbness, and 
tingling.  Service medical records indicate that, in April 
1986, the veteran was treated for a right wrist injury that 
had occurred two weeks prior thereto when a cargo hatch on a 
track slammed down onto his arm.  According to the progress 
note, the veteran had been seen by a physician in 
Grafenwoehr, Germany, at the time of the injury.  Treatment 
entailed use of a splint and Motrin, with various physical 
activity restrictions.  No further right wrist treatment is 
shown until 2001, when it was noted that X-rays revealed 
evidence of an ulnar styloid injury.  An arthroscopy followed 
in July 2001for ulnar-sided wrist pain and a probable 
triangular fibrocartilage complex injury.  

In order to ascertain the relationship between the veteran's 
inservice right wrist injury and the right wrist disability 
currently shown, the RO afforded the veteran a VA medical 
examination in December 2001.  The examiner opined, in 
pertinent part, as follows:

In reviewing his arthroscopy pictures that he 
brings with him, there is a tear of the 
triangular cartilage in his wrist that was 
debrided surgically through the arthroscope that 
likely is not related to his injury while in the 
service.  Whether this has been aggravated by 
years of working with his hands is difficult to 
determine.  

This is a problem that could become progressive 
and lead to degenerative arthritis on the ulnar 
side of his wrist.  I have ordered x-rays for 
review.  I recommend reviewing Dr. McAllen's 
(sic) notes from Blue Ridge Orthopedics.  

The veteran avers that the VA examination of December 2001 
was inadequate inasmuch as it appears that the claims folder 
was not furnished to the examiner for review and in the 
absence of pertinent records referenced by the examiner.  He 
likewise challenges the adequacy of such examination on the 
basis that no rationale was offered for the opinion(s) set 
forth, as well as the lack of certainty regarding the 
question of aggravation.  The Board concurs as to the 
inadequacy of the VA examination, noting in particular that 
no opinion was offered by the VA examiner as to the existence 
of residuals of a right styloid fracture and their 
relationship, if any, to the veteran's inservice right wrist 
injury.  It is noted in this regard that available records 
from Dr. McCallum set forth a notation that X-rays of the 
right wrist disclosed evidence of residuals of a chronic 
right ulnar styloid fracture.  As such, further medical input 
is found to be necessary.  

Finally, VCAA notice was initially provided to the veteran by 
the RO in November 2001, prior to the initial adjudication of 
the claim for service connection for a right wrist injury in 
January 2002.  Notice fully complying with the requirements 
set forth in Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002), and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), was not, however, provided until January 2003.  As 
such, the RO should address whether the appellant has been 
prejudiced by VA's failure to provide adequate notice in 
accordance with the chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should address whether the 
appellant has been prejudiced by VA's 
failure to follow the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159 in 
providing notice to the veteran under the 
VCAA.  

2.  Upon obtaining authorization from the 
veteran, the RO should obtain for 
inclusion in the claims folder a complete 
set of records of treatment regarding 
veteran's right wrist from P. Sean 
McCallum, M.D., 1011 Tiger Boulevard, 
Clemson, South Carolina.

3.  Thereafter, the RO should return the 
December 15, 2001 examination report to 
John Cory, M.D., of the VA Medical Center 
in Columbia, South Carolina for the 
preparation of an addendum to his report.  
In the event that Dr. Cory is 
unavailable, the veteran should be 
scheduled for another VA medical 
examination by an orthopedist for 
evaluation of the nature and etiology of 
his current right wrist disorder.  

In either event, the claims folder must 
be made available to Dr. Cory or the 
examiner for review, and Dr. Cory or the 
examiner must reference in his/her 
addendum/report whether in fact the 
claims folder was reviewed.  If 
additional examination is needed, such 
must include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Dr. Cory or the examiner must address 
each of the following in detail, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  What residuals, if any, 
inclusive of arthritis are 
present due to the veteran's 
inservice April 1986 right 
wrist injury?  

(b)  Is it at least as likely 
as not that the veteran 
sustained an inservice fracture 
of the right ulnar styloid in 
or about April 1986? 

(c)  It is at least as likely 
as not that any existing right 
wrist disorder had its onset 
during the appellant's period 
of military service from 
September 1982 to June 1986 or 
is otherwise related to such 
service or any event thereof?

(d)  Is it at least as likely 
as not that degenerative 
arthritis of the veteran's 
right wrist, if any, was 
initially manifested during the 
one-year period following his 
discharge from service in June 
1986?  If so, how and to what 
degree?

Use by Dr. Cory/the examiner of 
the "at least as likely as 
not" language" in responding 
to the foregoing is required.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the addendum/examination report.  If such 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
addendum/report for any and all needed 
action.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
right wrist injury, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be 
drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



